Citation Nr: 1624392	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 11, 2012, for the grant of a 70 percent disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 11, 2012, for the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to December 1967, from January 1992 to April 1992, and from March 2003 to February 2005.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that continued a 50 percent rating for PTSD, and a November 2012 rating decision of the VARO in Lincoln, Nebraska, that granted a higher 70 percent rating for PTSD and granted entitlement to a TDIU, each effective, July 11, 2012.   


FINDINGS OF FACT

1.  On August 18, 2010, the RO received the Veteran's request for an increased disability rating for his service connected PTSD. 

2.  In an October 2011 rating decision, the RO continued a 50 percent rating for PTSD.  

3.  New and material evidence pertaining to the Veteran's claim for a higher rating for PTSD was received on August 16, 2012, which is within one year of the October 2011 rating decision; therefore, the October 2011 rating decision did not become final.  In effect, the August 18, 2010 claim for an increased rating for PTSD remained pending.  

4.  An increase in PTSD symptomatology became factually ascertainable on July 15, 2010, but not earlier.

5.  The Veteran met the scheduler criteria for a TDIU on July 15, 2010, and the evidence reasonably shows that the Veteran has been unable to obtain or maintain  substantially gainful employment..  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor the Veteran, the criteria for an effective date of July 15, 2010, but not earlier, for the grant of a 70 percent disability rating for PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.400 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an effective date of July 15, 2010, but not earlier, for TDIU are met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that an effective date of August 18, 2010 is warranted for the grant of a 70 percent rating for PTSD and for the grant of a TDIU.  

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an increase, which includes a TDIU, may be the earliest date as of which it is factually ascertainable that an increase occurred if claim is received within 1 year from such date, otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In cases where a claim for increase is filed within the one-year appeal period following an RO decision, VA must consider 38 C.F.R. § 3.156(b)  which provides that new and material evidence received prior to the expiration of the one-year appeal period following an RO rating decision must be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  The Board must evaluate submissions received during the one-year appeal period following an RO decision denying a higher rating and determine whether they contain new and material evidence relating to the denied claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

On August 18, 2010, the RO received the Veteran's representative written request for an increased rating for PTSD, along with a letter dated July 15, 2010 from a licensed clinical social worker at the Vet Center.  In the July 15, 2010 letter, the Vet Center clinical social worker stated that the Veteran had been experiencing severe exacerbation of his PTSD.  The Veteran reported problems with insomnia, increased anxiety, decreased energy, depressed mood, anger and irritability.  The social worker reported that the Veteran has difficulty with family connectedness, motivation to stay involved due to increasing depression and anxiety, poor sleep, and increasing intrusive thoughts and memories.  He has restlessness, short term memory problems, has been suspicious and defense, has increased intrusive thoughts, is easily angered, and tends to withdraw and isolates rather than engage in his relationships, to include with his wife.  His employment has been very little in the past two years.  It was her professional opinion that the Veteran was suffering from chronic PTSD with depression and has a current GAF of 40.

In an October 2011 rating decision, the RO continued the 50 percent rating for PTSD.  In August 2012, the Veteran submitted a statement in support of his claim, via a VA form 21-4138, in which he noted that "my reopened claim for an increased evaluation for PTSD was considered and denied by a decision sent to me on October 17, 2011."  He submitted a July 11, 2012 letter from a counseling therapist and clinical psychologist at the Vet Center, which he asserted should be enough to grant his claim for an increased evaluation. 
 
As VA was in possession of this July 2012 counseling report, which constitutes new and material evidence, within a year following the October 2011 decision, the Board finds that the October 2011 rating decision did not become final.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that, under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless that decision is reconsidered).

Thereafter, in a November 2012 rating decision, the RO granted a higher 70 percent rating for PTSD, effective July 11, 2012, which was the date that a Vet Center record showed a worsening in symptoms.
 
However, as new and material evidence was received within a year of the October 2011 rating decision, that decision did not become final.  See Bond v. Shinseki, 659 F.3d at 1367-68; 38 C.F.R. § 3.156 (b).  The August 2010 increased rating claim was readjudicated in the November 2012 rating decision, from which the current appeal originates.  Hence, the Veteran's August 18, 2010 increased rating claim remained pending at the time of the November 2012 decision.  In other words, the date of the Veteran's formal claim for an increased rating for PTSD in this case is August 18, 2010. 

However, the inquiry does not end there because when determining the effective date of an increase,  the Board points out that the earliest effective date in the Veteran's claim for increase for PTSD and for a TDIU can be up to 1 year prior to August 18, 2010, if it is factually ascertainable that an increase in the service-connected disability was shown during that time period.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2).

The Veteran's disability due to service-connected PTSD is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  Under the general rating formula for mental disorders, a 50 percent rating contemplates reduced reliability and productivity in occupational and social situations due to such symptomatology as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2015). 

The Board notes that the symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Reports of psychiatric examination and treatment frequently include a GAF score. According to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), Fourth Edition, a GAF scale includes scores ranging between 0 and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266   (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).

Upon a review of the record and resolving all reasonable doubt in the Veteran's favor, the Board finds that an increase in disability was factually ascertainable on July 15, 2010.  Specifically, in a letter dated July 15, 2010 letter from a Vet Center clinical social worker, the Veteran's PTSD had increased in severity, to include increased anxiety, decreased energy, depressed mood, irritability, short term memory problems, had been suspicious and defense, had increased intrusive thoughts, was easily angered, and tended to withdraw and isolate rather than engage in his relationships, to include with his wife.  The Veteran had a difficult time balancing demands from family, work and his military trauma.  His employment had been very little in the past two years.  In addition, a GAF score of 40 was assigned.  A GAF score from 31 to 40 reflects some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoid friends, neglects family and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  As the July 15, 2010 Vet Center letter demonstrates a factually ascertainable increase in the Veteran's PTSD symptoms, and that letter was received within one year of the August 2010 claim for an increased rating, the Board finds that an effective date of July 15, 2010, the date of the Vet Center letter showing the increase, for the assignment of a 70 percent disability rating for PTSD is warranted.  However, it is not factually ascertainable prior to July 15, 2010, that the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, accordingly, a 70 percent disability rating for PTSD is not assignable prior to July 15, 2010.  As such, the Board concludes that an effective date of July 15, 2010, but no earlier, for the assignment of a 70 percent rating for PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). .

With regard to the claim for an effective date earlier than August 16, 2010, for the award of TDIU, in light of the Board's grant of an effective date of July 15, 2010, for the award of a 70 percent disability rating for the Veteran's PTSD, the Board finds that the award of TDIU, is also warranted, effective from July 15, 2010- the date when he first met the minimum schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  The evidence also reasonably shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities as of July 15, 2010.  Prior to July 15, 2010, the Veteran's combined disability rating was 60% for PTSD, right ankle disability, and hearing loss and he did not meet the percentage criteria of 38 C.F.R. § 4.16(a).  Therefore, an effective date of July 15, 2010, but no earlier, for an award of a TDIU is warranted.


ORDER

An effective date of July 15, 2010, but no earlier, for the award of a 70 percent rating for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

An effective date of July 15, 2010, but no earlier, for the award of a TDIU is granted, subject to the law and regulations governing payment of monetary benefits.





____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


